IN THE UNITED STATES COURT OF FEDERAL
                                              CLAIMS OFFICE OF SPECIAL MASTERS
                                                           No. 14-512V
                                                       Filed: May 20, 2015
                                                      (Not to be published)

    **************************
    CYNTHIA MATHIS,                            *
                                                *
                         Petitioner,           *
    v.                                         *      Stipulation; Attorneys’ Fees and Costs
                                                *
    SECRETARY OF HEALTH                        *
    AND HUMAN SERVICES,                        *
                                                *
                         Respondent.           *
                                                *
    ***************************
    Paul Brazil, Esq., Muller Brazil, LLP, Philadelphia, PA for petitioner.
    Claudia Gangi, Esq., U.S. Dep’t of Justice, Washington, DC for respondent.

                                           DECISION ON ATTORNEY FEES AND COSTS1

Gowen, Special Master:

       In this case under the National Vaccine Injury Compensation Program,2 I issued a
Decision on April 14, 2015, dismissing the Petition pursuant to petitioner’s motion to
dismiss filed on that same day. On May 20, 2015, the parties filed a Stipulation of Fact
concerning attorneys’ fees and costs. Pursuant to General Order #9, petitioner’s counsel
also represented that petitioner incurred no out-of-pocket expenses in this matter.

     The parties’ stipulation indicates that respondent does not object to the amended
amount of $18,850.00 that petitioner is requesting for attorneys’ fees and costs.

      I find that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate,
pursuant to 42 U.S.C. §§ 300aa-15(b) and (e)(1). Further, the proposed amount seems
reasonable and appropriate. Accordingly, I hereby award:

                            a lump sum of $18,850.00 in the form of a check payable jointly to
                                                            
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to
post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and
move to delete medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will delete
such material from public access.

2
  The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq.
(2006).
                             petitioner and petitioner’s attorney, Paul R. Brazil, Esq., for
                             petitioner’s attorneys’ fees and costs.

              The clerk of the court shall enter judgment in accordance herewith.3


    IT IS SO ORDERED.

                                                               s/Thomas L. Gowen
                                                               Thomas L. Gowen
                                                               Special Master




                                                            
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
3

See Vaccine Rule 11(a).